Per Curiam.

The certificate of the notary public should have been received as presumptive evidence of the. facts contained in such certificate. This evidence would have established a prima facie case calling upon the defendant to offer testimony in contradiction thereof. The refusal of the court to receive the document bearing the certificate in evidence was error.
*164The judgment should he reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Hofstadter, J. P., Gold and Capozzoli, JJ.
Judgment reversed, etc.